Office of Harris County District Clerk - Marilyn Burgess | Case (Cause) Details 2019780... Page 1 of 1
        Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 1 of 17



                                                                                                                                  Chronological Print
            201978035 - STEWART, BEATRICE vs. METROPOLITAN LLOYDS INSURANCE                                                          History     All
           COMPANY OF TEXAS A/K/A MET LIFE (Court 152)                                                                               (non-financial)

          Summary               Appeals           Cost Statements             Transfers       Post Trial Writs      Abstracts                   Parties
         Court Costs       Judgments/Events           Settings             Services/Notices   Court Registry      Child Support                 Images

         Click column headings to sort. Click again to toggle direction.                                                            Print Events

        Date           Description          Order      Post       Pages        Volume/Page    Filing             Person
                                            Signed     Jdgm                                   Attorney           Filing
                                            Date
                       ANSWER                                                                                    METROPOLITAN LLOYDS
                                                                                              CONDER,
        12/11/2019     ORIGINAL                                                                                  INSURANCE COMPANY OF
                                                                                              DENNIS D.
                       PETITION                                                                                  TEXAS A/K/A MET LIFE
                                                                                              DOGGETT,
                       ORIGINAL
        10/24/2019                                                                            JEFFREY            STEWART, BEATRICE
                       PETITION
                                                                                              LYNN




[WS4]




                                                                                                                                   EXHIBIT A




https://www.hcdistrictclerk.com/edocs/public/CaseDetails.aspx?Get=RPCzHNmBPmi1z...                                                                 12/26/2019
         Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 2 of 17
                                                                                                       10/24/2019 4:20 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 37937765
                            2019-78035·/ Court: 152                                                           By: C Ougrah
                                                                                                 Flied: 10/24/2019 4:20 PM

                                  CAUSE NO. _ _ _ _ __

BEATRICE STEWART                                   §          IN THE DISTRICT COURT OF
                                                   §
     '    Plaintiff,                               §·
                                §
v.                              §                             HARRIS COUNTY, TEXAS
                                §
METROPOLITAN LLOYDS INSURANCE §
COMPANY OF TEXAS A/KIA METLIFE, §
                                                   §
          'beje11da1tt.                            §                     JUDICIAL DISTRICT


                              PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, BEATRICE STEWART, Plaintiff herein, and files this Plaintiff's Original

Petition complaining of Defendant Metropolitan Lloyds Insurance Company of Texas a/k/a MetLife,
                   I
and would respectfully show the Court as follows:

                                                  I.

                                       DISCOVERY LEVEL
                                                                     (

          Plaintiffs requests a Level 3 discovery_plan pursuant lo Tcx.R.Civ.P. 190.4.

                                                  II.

                                  JURISDICTION AND VENUE

          The C9urt has jurisdiction over the parties and the subject matter of the case. The amount

in controversy exceeds the minimum jurisdictional limits of the Court. Venue is proper in Harris

County, Texas since the events or omissions giving rise to Plaintiff's claims occurred in Harris
                            '--

County and the real property whi~ forms the basis of Plaintiff's complaints against Defendant is

located in Harris County.
      Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 3 of 17




                                                  III.

                                              PARTIES

         Plaintiff is a single woman that resides in Houston, Harris County, Texas and may be

contacted through the undersigned counsel of record.

         Defendant Metropolitan Lloyds Insurance Company of Texas a/k/a MetLife is a Texas

Company doing business in Harris County, Texas and may be served with process by serving its

registered agent for service, CT Corporation System, I 999 Bryan Street, Suite 900, Dallas, Texas

75201.

                                                  IV.

                                                FACTS

         Plaintiff purchased a homeowners insurance policy(# 0771515370) (the "Policy"), issued

by Defendant, to insure' her residence and belongings located at 1.58 De Haven Street, Houston,

Texas 77029 (the "Property"). Plaintiff paid all premiums on the Policy.

         In late December of2017, Plaintiff was in her home on the Property when she heard a sudden

loud noise and felt the home shake and move. Plaintiff then discovered that a portion of the floor

and sub-floor structure in the home had collapsed. The collapse also damaged other areas of the

home.

         Plaintiff filed a claim on the Policy for such damage. On June 5, 2019, despite the fact that.

the Property was damaged by a sudden collapse, Defendant denied Plaintiff's claim on the Policy.

Plaintiff has had to fund repairs to the Property herself along with incurring other related expenses,

costs, and losses.




                                                  -2-
     Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 4 of 17




                                                  v.
                                      CAUSES OF ACTION

Breach of Contract

       Plaintiff incorporates by reference, as if fully set forth herein, all allegations and assertions

in the foregoing and succeeding paragraphs.
                                                                                                           ·\
       The Policy was a valid agreement between Plaintiff and Defendant. Plaintiff performed her

obligations under the Policy, but Defendant has failed to perform in compliance with its obligations.

Therefore, Defendant has breached the provisions of the Policy. Because of such breaches, Plaintiff

is entitled to recover the actual damages she has sustained. Additionally, Plaintiff has incun-ed

reasonable and necessary attorney's fees for the prosecution of this suit for which she also seeks

recovery.

Breach of Duty of Good Faith and Fair Dealing

       Plaintiff incorporates by reference, as if fully set forth herein, all allegations and assertions

in the foregoing and succeeding paragraphs.

       Defendant owes Plaintiff a duty of good faith and fair dealing. Defendant engaged in conduct

which violated its duty of good faith and fair dealing. Defendant has denied Plaintiff's claim on the

Policy even though liability is reasonably clear. Such conduct by Defendant proximately caused

damage to Plaintiff for which she now seeks recovery. Aaditionally, because Defendant's conduct ,

                                   ' or grossly negligent, Plaintiff seeks recovery of exemplary
was fraudulent, malicious, intentional

damages as allowed by Texas law.




                                                 -3-
      Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 5 of 17




Texas Insurance Code Violations

       Plaintiff incorporates by reference, as if fully set forth herein, all allegations and assertions

in the foregoing and succeeding paragraphs.

       Defendant engaged in conduct which violates Chapter 541 of the Texas Insurance Code (Tex.

Civ. Prac. & Rem Code §541.001 et seq.), including but not limited to: l) engaging in an unfair

method of competition or an unfair or deceptive act or practice in the business of insurance; and/or

2) misrepresenting to a claimant a material fact or policy provision relating lo coverage at iss~e;

and/or 3) failing to attempt in good faith to effectuate a prompt, fair, and equitable selllement of a

claim with respect to which the insurer's liability has become reasonably clear; and/or 4) making an

untrue statement of material fact; and/or 5) failing to disclose a material fact necessary to make other

statements not misleading considering the circumstances; and/or 6) making a material misstatement

of law; and/or 7) engaging in conduct that violated §l 7.46(b) of the Tex. Bus. & Com. Code:

       Such conduct by Defendant caused Plaintiff to sustain damages for which she now seeks

recovery. Additionally, Plaintiff will show that Defendant acted knowingly. Plaintiff seeks recovery

of all damages and relief to which they are entitled under the Texas Insurance Code, including

recovery of actual damages, attorney's fees, st.atutory additional damages, including treble damages,

and all other relief the Court determines is proper.

Violations of the DTPA

       Plaintiff incorporates by reference, as if fully set.forth herein, all allegations and assertions

in the foregoing and succeeding paragraphs.

       Plaintiff was a consumer under the Texas Deceptive Trade Practice & Consumer Protection

Act (Tex. Bus. & Com. Code§ 17.41 et seq.) (the "DTPA"). Defendant committed wrongful acts in


                                                  -4-
      Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 6 of 17




violation of the DTPA, which were a producing cause of damages to Plaintiff. These wrongful acts

or practices were false, misleading or deceptive in violation of DTP A§§ 17.46(a) and (b)(5) and (12),

constituted unconscionable action or courses of action in violation of DTPA §l7.50(a)(3), and

violated §17.50(a)(4).        Defendant's wrongful conduct ,was also committed knowingly or

intentionally. Plaintiff seeks all statutory remedies and damages allowed by the DTPA, including

recovery of economic damages, mental anguish damages, additional statutory damages, including

treble damages, attorney's fees, and any other relief which the Court deems proper.

                                                    VI.

                                       INJURIES AND DAMAGES

          Plaintiff incorporates by reference, as if fully set forth herein, all allegations and assertions

in the foregoing and succeeding paragraphs.

          Plaintiff has incurred extensive and significant damage lo her Property and has incmrnd

numerous expenses and costs related thereto. Plaintiff has not received insurance policy benefits for

such covered losses. Plaintiff has also suffered mental anguish because of such events and the

conduct of Defendant. Plaintiff seeks to recover her actual damages which exceed the minimum

jurisdictional limits of this court.

          Plaintiff also seeks the imposition of all statutory and exemplary damages as allowed by

Texas law for the misconduct of Defendant as set forth above.

          Plaintiff also had to retain the undersigned counsel to represent her in the prosecution of this

lawsuit against Defendant and seeks recovery of all reasonable and necessary attorney's fees incmred

herein.




                                                     -5-
      Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 7 of 17




        All of the foregoing losses and damages for which Plaintiff now sues, were proximately caused

by the conduct of Defendant.

        Based on the foregoing acts and conduct of Defendant, Plaintiff seeks monetary relief over

$200,000.00 but not more than $1,000,000.00. The damages sought by Plaintiff arc within the

jurisdictional limits of the court.

                                                 VII.

                                      CONDITIONS PRECEDENT

        All conditions precedent to Plaintiff's recovery and Defendant's liability have been pc1:formed

or have occurred.

                                                 VIII.

                                      REQUEST FOR JURY TRIAL

        Pursuant to Texas law, Plaintiff respectfully requests a trial by Jwy and tenders all fees of

the Court for same.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Beatrice Stewaii respectfully prays that

Defendant be required to appear and answer herein, and upon trial hereof, Plaintiff have and recover

judgment against Defendant for:

        1.                                          ' exceeding the minimum jurisdictional limits
                 Plaintiffs actual damages in an amount

                 of the Court;

        2.      Statutory and/or treble damages as allowed by Texas law;

        3.       Exemplary damages as allowed by Texas law;

        4.       Reasonable and necessaiy attorney's fees;

        5,;     Pre-judgement interest at the maximum rate allowed by law;

        6. ·    Post-judgment interest on all sums recovered at the maximum rate allowed by law;

                                                  -6-
Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 8 of 17
                                                "   -
                                                    "




 7.    Costs of Court herein expended; and

 8.    For such other and further relief, both general and special, legal and equitable, to which

       Plaintiff is justly entit.led.


                                                        Respectfully submitted,

                                                         Isl Je(frev L. Doggeu
                                                        Jeffrey L. Doggett
                                                        State Bar No. 00787376
                                                        550 Post Oak Blvd.
                                                        Suite 580
                                                        Houston, Texas 77027
                                                        Tel: 713-961-5505
                                                        Fax: 832-201-9504
                                                        Email: jd@lawdoggelt.com

                                                        A1TORNEY FOR PLAINTIFF




                                                             \




                                          -7-
     Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 9 of 17
                                                                                                  12/11/2019 9:19 AM
                                                                          Marilyn Burgess~ District Clerk Harris County
                                                                                              Envelope No. 39151527
                                                                                               By: KATINA WILLIAMS
                                                                                            Flied: 12/11/2019 9:19 AM


                                   CAUSE NO. 2019-78035

BEATRICE STEWART,                                §      IN THE DISTRICT COURT
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §      HARRIS COUNTY, TEXAS
                                                 §
METROPOLITAN LLOYDS INSURANCE                    §
COMPANY OF TEXAS,                                §
                                                 §
       Defendant.                                §      152ND JUDICIAL DISTRICT

                    DEFENDANT METROPOLITAN LLOYDS INSURANCE
                       COMPANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in support thereof would respectfully show this Honorable Coutt

the following:

                                    I. GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiff's Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

       Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:

       Defendant asse1ts that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 4 I.004, 41.006, 41.007 and 41.008.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE l
       Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 10 of 17




         Defendant further asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asserts that any claims of the Plaintiffs for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

         Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

         Defendant also asserts that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with    any   prior,   contemporaneous,    or subsequent judgment against          Defendant for

punitive/exemplary damages arising out of Defendant's acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant's due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United

States Constitution, and would constitute double jeopardy in violation of the common law and

statutory law of the State of Texas, and Alticle I, §§ 3 and 19 of the Texas Constitution.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 2
     Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 11 of 17




       Pleading further, Defendant specifically pleads that Plaintiff is not entitled to recovery of

exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges coverage under the Metropolitan Lloyds Insurance Company of

Texas policy is barred by the following policy provisions:

A.

                                   SECTION I- LOSSES WE COVER

                                            (SPECIAL PERILS)

                                                    ** *
            COVERAGE A- DWELLING AND COVERAGE B -PRIVATE STRUCTURES

       We will pay for sudden and accidental direct physical loss or damage to the property
       described in Coverages A and B, except as excluded in SECTION I - LOSSES WE
       DO NOT COVER.

                                                    ** *


B.
                            SECTION I- LOSSES WE DO NOT COVER
                                                * * *
       1.      We do not insure for loss caused directly or indirectly by any of the following.
               Such loss is excluded regardless of any other cause or event contributing
               concurrently or in any sequence to the loss. These exclusions apply whether or
               not the loss event results in widespread damage or affects a substantial area.
                                                * * *
               D.      Water damage, meaning any loss caused by, resulting from, contributed
                       to or aggravated by:
                                                        *   **
                       3.      water or water-borne material below the surface of the ground,
                               including water which exerts pressure on, or flows, seeps or
                               leaks through any part of a building, sidewalk, foundation,
                               driveway, swimming pool or other structure or water which
                               causes earth movement.
                       This exclusion applies whether or not the water damage is caused by or



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 3
     Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 12 of 17




                    results from human or animal forces or any act of nature.
                    However, we pay for direct loss that ensues after water damage if caused
                    by fire, theft or explosion and then we pay only for the ensuing loss .
                                                    •• •
C.

                          SECTION I- LOSSES WE DO NOT COVER

                                              ***
       2.    We do not insure under any coverage for any loss consisting of one or more
             of the items below. However, we pay for any ensuing loss unless the ensuing
             loss is itself excluded by any other provision in this policy. Further, we do
             not insure for loss described in Exclusion 1. above and Exclusion 3. below
             regardless of whether one or more of the items below (a) directly or indirectly
             cause, contribute to or aggravate the loss; or (b) occur before, at the same
             time, or after the loss or any other cause of the loss. The items are:
                                                    •••
             B.      defective, inadequate, faulty or unsound:


                                              ·*   * *
                     4.      maintenance;


                     of any prope1ty whether on or off the residence premises.        Prope1ty
                     includes land, structures or improvements of any kind; and

                                                    •••
D.
                          SECTION I- LOSSES WE DO NOT COVER

                                              ***
       3.    We do not cover loss or damage to the property described in Coverage A and
             Coverage B which results directly or indirectly from any of the following:
             A.      wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                     mechanical breakdown, latent defect, inherent vice, or any quality in
                     property that causes it to damage or destroy itself;
                                                    •••
             We pay for any direct loss that follows items A. through I. to prope1ty
             described in Coverages A and B not otherwise excluded or excepted in this
             policy and then we pay for only the ensuing loss. If a covered water loss
             follows, we will pay the cost of tearing out and replacing any part of the


DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 4
     Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 13 of 17




             building necessary to repair the plumbing or appliance, but we do not cover
             loss to the plumbing or appliance from which the water escaped.
                                                  ** *

E.
                       SECTION I- LOSSES WE DO NOT COVER
                                              ***
       3.    We do not cover loss or damage to the property described in Coverage A and
             Coverage B which results directly or indirectly from any of the following:
                                              ***
             C.     settling, cracking, shrinking, bulging, or expansion of bulkheads,
                    pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                    ceilings.
                                                  ***
             We pay for any direct loss that follows items A. through I. to property
             described in Coverages A and B not otherwise excluded or excepted in this
             policy and then we pay for only the ensuing loss. If a covered water loss
             follows, we will pay the cost of tearing out and replacing any pait of the
             building necessary to repair the plumbing or appliance, but we do not cover
             loss to the plumbing or appliance from which the water escaped.
                                                  ** *

F.

                       SECTION I- LOSSES WE DO NOT COVER
                                              * **
       3.    We do not cover loss or damage to the property described in Coverage A and
             Coverage B which results directly or indirectly from any of the following:
                                              ***
             E.     birds, vermin, rodents or insects;
                                              ***
             We pay for any direct loss that follows items A. through I. to propetty
             described in Coverages A and B not otherwise excluded or excepted in this
             policy and then we pay for only the ensuing loss. If a covered water loss
             follows, we will pay the cost of tearing out and replacing any part of the
             building necessary to repair the plumbing or appliance, but we do not cover
             loss to the plumbing or appliance from which the water escaped.
                                              *   **




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 5
    Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 14 of 17




       Defendant further alleges the following provision of the Metropolitan Lloyds Insurance

Company of Texas policy does not apply under the facts of this case:

                              SECTION I- ADDITIONAL COVERAGES


       The deductible will not apply to Section I - Additional Coverages, except where
       specified in the Additional Coverage.


                                              ***

       16.    Collapse.   We will pay for sudden and accidental direct physical loss to
              covered property involving the entire collapse of a building or any part of a
              building caused only by one or more of the following:
              A.      perils described in SECTION I- BROAD NAMED PERILS;
              B.      hidden decay of the strncture;
              C.      hidden insect or hidden vermin damage;
              D.      weight of contents, equipment, animals or people;
              E.      weight of ice, snow, sleet or rain which collects on a roof; or
              F.      use of defective material or methods in constrnction, remodeling or
                      renovation if the collapse occurs during the course of the
                      constrnction, remodeling or renovation.
              Loss to an awning, fence, patio, pavement, swimming pool, underground
              pipe, flue, drain, cesspool, septic tank, septic field, foundation, retaining
              wall, bulkhead, pier, wharf or dock is not included under items B., C., D.,
              E., and F. unless the loss is a direct result of the co !lapse of a building.
               Collapse means an abrupt falling down or caving in of a building or any
               pait of a building. Collapse does not include settling, cracking, sagging,
               bowing, bending, leaning, shrinking, bulging or expansion. A building or
               any patt of a building that is in danger of falling down or caving in is not
               considered to be in a state of collapse.
                                                   ** *
       Defendant alleges that all conditions precedent to recovery under the Metropolitan

Lloyds Insurance Company of Texas policy have not occurred.

       Pleading further, Plaintiff failed to promptly repair the subject property and based upon

information and belief, has not performed necessary repairs to the property.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 6
    Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 15 of 17




       Defendant asserts as an affirmative defense that it is incumbent on Plaintiff to

segregate her covered damages, if any, due to any covered event from any other pre-existing

damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly umelated to Defendant

and over which Defendant has and exercised no control.

       Defendant affirmatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiff and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiffs and/or these third person(s)' acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiff and cannot be attributed to Defendant.

       For fmther affirmative defense, Defendant asse1ts comparative fault.

       For further affirmative defense, Defendants asse1t contributory negligence and

proportionate responsibility as a bar to Plaintiffs claims.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiff. The acts or omissions alleged by Plaintiff against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiffs alleged damages.

       Defendant affirmatively pleads the fmtuity doctrine as a bar to recovery. Plaintiff cannot

recover against Defendant for any pre-existing damages and/or damages that were already

losses-in-progress.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 7
    Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 16 of 17




       By way of additional affirmative defense, Defendant asserts that Plaintiff is barred from

recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant asserts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs right, if any, to an award of attorney's fees is

governed by application of TEX. INS. CODE § 542A.007.

                                         II. JURY DEMAND

       Defendant demands trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiff take

nothing against Defendant, and that Defendant go hencefotih without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.



                                 [SIGNATURE ON NEXT PAGE]




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 8
      Case 4:19-cv-05008 Document 1-1 Filed on 12/26/19 in TXSD Page 17 of 17




                                              Respectfully submitted,

                                              STACY I CONDER I ALLEN LLP
                                                         • ',,,   ,,,;j
                                                         \    \/ l        ,1




                                              By:
                                                    L
                                                        ~:~l§/Kc~~~/
                                                        State Bar No. 04656400

                                              901 Main Street, Suite 6200
                                              Dallas, Texas 75202
                                              (214) 748-5000
                                              (214) 748-1421 FAX
                                              conder@stacyconder.com

                                              ATTORNEYS FOR DEFENDANT
                                              METROPOLITAN PROPERTY AND
                                              CASUALTY INSURANCE COMPANY

                              CERTIFICATE OF SERVICE
                                                    . ti'
       The undersigned hereby ce1iifies that on the     Jtday of December, 2018, a copy of the
foregoing was delivered to Plaintiffs counsel of record pursuant to the Texas Rules of Civil
Procedure.


                                              .
                                              Denriis.D. Conder
PAN/PLDG/634831.1/001466.18099
                                          l




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 9
